UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7037


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DAVID SANJURJO, a/k/a Mickey,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:98-cr-00338-REP-1)


Submitted:   September 24, 2013          Decided:   September 27, 2013


Before NIEMEYER and     THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Sanjurjo, Appellant Pro Se. Benjamin L. Hatch, Assistant
United States Attorney, Norfolk, Virginia; Stephen Wiley Miller,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David     Sanjurjo     appeals    the    district      court’s      order

denying    his   18   U.S.C.   §   3582(c)(2)       (2006)    motion.      We    have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                      United

States v. Sanjurjo, No. 3:98-cr-00338-REP-1 (E.D. Va. May 9,

2013).     We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented      in   the   materials

before    this   court   and   argument      would   not     aid   the   decisional

process.


                                                                           AFFIRMED




                                        2